Mr. Justice Morris
delivered the opinion:
It sufficiently appears from the record of this case that all the facts stated in the amended bill of complaint of the Metropolitan Club were set forth in the statement of facts submitted to the court of common law in the consolidated causes of Lynn v. Tralles, intervenor, and Grünewald to the use of Tralles v. Metropolitan Glut, and were there adjudicated. Nothing new is here set up which was not fully set up in those causes. It is very true that Edson and Mc-Culloch were not parties to those causes, and were not before the court in them, and consequently that their rights were not involved and could not have been concluded by the judgment or judgments rendered therein. But the facts constituting their claim were before the court, and were relied on by the Metropolitan Club as constituting a defense to the claim of Tralles against it. The whole subject-matter of the present suit was litigated in those causes; and there was nothing of an equitable character involved upon which the court of common law was not competent to ;pass.
This being the case, it is not competent for parties to litigate the same precise matter again in a court of equity, and thereby to convert the court of equity into a tribunal for the review of the judgment of the court of common law. Both upon reason and upon authority we regard it as well-settled law that a bill of interpleader cannot be maintained by a stakeholder against claimants of the fund in his hands when he has already contested his liability to them in a court of common law and judgment has been rendered against him. Union Bank v. Kerr and Glenn, 2 Md. Ch. 460; Cornish v. Tanner, 1 Younge & Jervis, 333; 3 Daniell's Chan. Pr., *595p. 1755; Haseltine v. Brickey, 16 Gratt. 116; Cheever v. Hodgson, 9 Mo. App. 565; McKinney v. Kuhn, 59 Miss. 186; Yarborough v. Thompson, 3 S. & M. 291; Mitchell v. N. W. Manf. & Car Co., 26 Ill. App. 295; Fairbanks v. Belknap, 135 Mass. 179.
A stakeholder having money in his hands claimed by two or more persons, and to which he himself has no claim, has two courses open to him,— one to await suit by the parties and defend as best he can the interest of the party whom he regards as best entitled, and the other to file a bill of interpleader in equity against all the parties requiring them to litigate the matter between themselves. In the adoption of the first course he assumes the risk of having more than one judgment rendered against him for the same money and of being required to pay to each of two or more persons a sum which in justice and equity he should only pay once. Hence only in equity by the adoption of the second course can he protect himself completely and escape personal liability to any of the claimants. But it is very plain that he may not pursue both courses, and that, if he would avail himself of the protection of equity, he should not litigate with the parties at common law and have judgment rendered against him. It is the special purpose of a bill of interpleader not only to protect the stakeholder against several suits by two or more claimants, but likewise to save all the parties against the cost and annoyance of several independent suits. Something is due to the claimants in such cases as well as the stakeholder. The former should not be put to the trouble of litigating their claims twice any more than the latter should be twice rendered liable for the one amount in his hands. A bill of interpleader, seasonably filed, is sufficient to protect all interests alike, and to determine to whom in justice the money should be paid; and if the holder of the money does not choose to avail himself of this safeguard at the proper time, and, on the contrary, puts the parties to the trouble and expense of forcing him to judgment, he has only himself to blame for his predicament. Judgments rendered against him in such case are not unjust judgments for which he is *596entitled to the intervention of equity, but adjudications provoked by himself with full knowledge of the risks which he incurs.
Only two cases appear to have been found which seem to contravene the doctrine that a bill of interpleader cannot be maintained after the rendition of judgment at common law-on behalf of one or more of the claimants! against the stakeholder. One of these is the case of Lozier v. Van Saun, 3 N. J. Eq. 335, and the other is that of Hamilton v. Marks, 19 Eng. Law & Eq. Rep. 321. But these cases are rather exceptions to the rule than authorities against it; and they so purport to be upon their face.
En the ease of Lozier v. Van 8aun there had been a judgment of condemnation at law rendered against administrators of an estate who held a disputed fund. But it appeared that their defense to the claim was entirely equitable and could not have been availed of in the suit at law. And in the case of Hamilton v. Marks, in which also a bill of interpleader was sustained after a judgment at law against the complainant in the bill procured by one of the claimants, the fund in-controversy consisted of the proceeds of a policy of insurance, liability upon which was contested,, and. it was necessary to establish the liability by a suit at common law and judgment thereon. No doubt other exceptional conditions of a similar character might arise. But these do not militate against the general rule, that a person having a fund in his. hands which' he concedes not to belong to himself, but to-some one or other of the claimants who make demand upon him for it and between whose conflicting claims he cannot safely determine, is not justified in litigating the matter with any one or more of such claimants at common law, and upon being defeated there, resorting to a court of equity for a second tidal of the same issue by way of a bill of inter-pleader. The principle of res adjudicata, now so well established, forbids any such proceeding.
It is no answer to this proposition in the present case that the appellees E-dson and McCulloch are parties to the present proceeding and were not such to the consolidated suits at *597law which have been mentioned; and, therefore, that their presence adds a new element of equity to the controversy, which was absent from those consolidated suits. But the complainant in the bill of interpleader had undertaken to defend itself in those suits against the claim of the defendant Tralles, the appellant here, by setting up ifot only the claim of Lynn, who was a party to them, but likewise the claim of Edson and McCulloch, who were not parties. By so doing it concluded itself as to the validity or invalidity of that claim by the judgment that was rendered by the court, although, of course, Edson and McCulloch were not •so concluded. Edson and McCulloch already had a judgment of condemnation against the club, rendered by the justice of the peace. No appeal had been taken from that judgment by any one; and it was unnecessary, and indeed it would have been improper for Edson and McCulloch themselves to have sought to make themselves parties to the other suits. It would appear from the record that there was some understanding or agreement between counsel that whatever final judgment should be rendered in the Lynn case should likewise be rendered in the case of Edson and McCulloch, the conditions of the two cases being identical. If such agreement or understanding there was, it was, and perhaps yet is, the complainant’s equitable right to have it carried into effect, and thereby to save itself from a double payment. But such equity does not justify the filing of a bill •of interpleader and reopening a controversy which has •already been adjudicated.
In view of what we have said, it necessarily follows that, in our opinion, the bill of interpleader in this case cannot be maintained, and that it was error to have decreed that the defendants in the cause should interplead between themselves. Only one of those defendants, however, George E. Tralles, has appealed from the decree. The other defendants may be presumed to have acquiesced in it; and the defendants Edson and McCulloch, in furtherance of the cause, have filed a cross-bill therein. But this cross-bill is not before us on this ¡appeal; nor are Edson and McCulloch, or Lynn, or Tub-*598bins before us as complaining of tbe decree. Our present adjudication, therefore, must be confined to tbe appeal of Tralles from tbe injunction pendente lite and tbe decree of interpleader rendered in tbe cause against bim. As to bim. Aye bold tbat there Avas error.
Our conclusion is that, as to tbe appellant Tralles, tbedecree appealed from must be reversed, with costs; and the-cause must be remanded to the Supreme Court of the District, with directions to dismiss the bill of complaint as to-him. And it is so ordered.